                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Larry Gene Childers, Jr.,             )       Case No. 1:20-cr-017
                                      )
               Defendant.             )


       Defendant’s initial appearance and arraignment are presently scheduled for March 23, 2020,

at 10:30 a.m. CDT. Arrangements have been made for defendant to appear via video from a federal

courthouse in Newport News, Virginia.

       The court finds it prudent to reschedule defendant’s hearings to later date and time given the

outbreak of COVID-19 currently gripping the country. Accordingly, on its own motion, the court

cancels defendant’s initial appearance and arraignment with the understanding that they will be

rescheduled a future date.

       IT IS SO ORDERED.

       Dated this 18th day of March, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
